Citation Nr: 0428726	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, diagnosed as residuals of a laminectomy and fusion 
of L5-S1.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
bilateral shoulder impingement syndrome.

3.  Evaluation of an undiagnosed illness manifested by 
nausea, currently rated as 10 percent disabling.

4.  Evaluation of an undiagnosed illness manifested by memory 
loss, fatigue and sleep disturbance, currently rated as 10 
percent disabling.

5.  Entitlement to recognition of A.P. as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had over 22 years of active duty service and 
retired in August 1994.  He had service in Southwest Asia 
from December 1990 to May 1991.  He received the Southwest 
Asia Service Medial with two Bronze Stars and the Fleet 
Marine Force Combat Operations Insignia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998, April 2002, and December 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in St. Petersburg, 
Florida, and a January 2004 rating decision of the VA RO in 
Atlanta, Georgia.  In the July 1998 rating decision, the RO 
denied service connection for a disorder manifested by hip, 
knee, back and leg pains, claimed as an undiagnosed illness.  
In July 2000, the Board remanded that issue for further 
development.  In the April 2002 rating decision, the RO 
granted service connection for an undiagnosed illness 
manifested by nausea and an undiagnosed illness manifested by 
memory loss, fatigue and sleep disturbance, and assigned a 10 
percent disability rating for each of the two undiagnosed 
illnesses.  The veteran challenged the evaluations in a 
timely notice of disagreement to the April 2002 rating 
decision granting compensation for those disorders.  In 
October 2002, the Board remanded the issue of service 
connection for a low back disability causing hip, knee and 
leg pain for further development, and remanded the issues of 
evaluations for an undiagnosed illness manifested by nausea 
and an undiagnosed illness manifested by memory loss, fatigue 
and sleep disturbance for the issuance of a statement of the 
case.  In the December 2002 rating decision, the RO denied 
recognition of A.P. as a "child" of the veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of eighteen.  In January 2003, the veteran perfected 
an appeal on the issues of evaluations for an undiagnosed 
illness manifested by nausea and an undiagnosed illness 
manifested by memory loss, fatigue and sleep disturbance.  
The veteran's claims file was subsequently transferred to the 
VA RO in Atlanta, Georgia.  In the January 2004 rating 
decision, the RO denied service connection for depression as 
secondary to the service-connected bilateral shoulder 
disorder.  

The issues of evaluations for an undiagnosed illness 
manifested by nausea and an undiagnosed illness manifested by 
memory loss, fatigue and sleep disturbance are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In an August 1999 statement, the veteran raised the issue of 
service connection for right knee patella femoral syndrome, a 
separate disorder from the one on appeal claimed to cause 
knee pain.  In a January 2003 VA Form 9, the veteran reported 
that he had not worked since August 2002.  In a June 2003 
statement, the veteran claimed that a VA doctor told him that 
he should be rated as 100 percent disabled, thereby raising 
the issue of entitlement to total disability rating based 
individual unemployability.  In February 2004, the veteran 
raised the issues of service connection for impotency and 
acid reflux as secondary to taking medication for service-
connected disorders, and indicated that he wanted to reopen a 
claim for undiagnosed illness manifested by migratory 
arthralgias.  These matters are referred to the RO.




FINDINGS OF FACT

1.  The evidence shows that the veteran had a low back injury 
carrying and lifting backpacks during combat service while in 
serving in Saudi Arabia during the Persian Gulf War and that 
the residuals of a laminectomy and fusion of L5-S1 are 
related to that injury.
 
2.  The evidence shows that the veteran has a mood disorder 
secondary to chronic pain and that it is related to his 
service-connected bilateral shoulder impingement syndrome.

3.  A.P. is the veteran's stepson, was born in November 1977, 
is not married and is a member of the veteran's household.

4.  A.P became permanently incapable of self-support prior to 
attaining the age of eighteen and has remained disabled.


CONCLUSIONS OF LAW

1.  An injury to the low back, resulting in residuals of a 
laminectomy and fusion of L5-S1, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003). 

2.  Mood disorder is proximately due to or the result of the 
veteran's service-connected bilateral shoulder impingement 
syndrome.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2003).

3.  The criteria for recognition of A.P. as a "child" of the 
veteran based on permanent incapacity for self-support before 
his eighteenth birthday are met. 38 U.S.C.A. §§ 101(4), 1542, 
5107(b) (West 2002); 38 C.F.R. §§ 3.57, 3.210, 3.315, 3.356 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for a Lumbar Spine Disorder

1.  Factual Background

Service medical records reflect that in April 1990, the 
veteran had intermittent hip and low back pain.  The 
assessment was mechanical low back pain.  At an October 1993 
physical examination, he denied having or ever having had 
recurrent back pain.  He, however, did complain of multiple 
joint pain.  Physical examination revealed that the spine was 
normal.  At the March 1994 separation examination, he denied 
having or ever having had backaches.  Physical examination 
revealed that the spine was normal.

In April 1995, the veteran underwent a Persian Gulf War 
Syndrome examination performed at a military medical 
facility.  He reported that the had left-sided joint pain, 
which was not associated with low back pain.  Following a 
physical examination, the doctor felt that the joint pain was 
mechanical in nature.  In October 1995, the veteran reported 
to a private doctor that he had multiple arthralgias.  In 
June 1997, the veteran reported that for the past six years, 
he had had pain in the left lower back and the left hip area, 
with referred pain down the leg into the calf.  He stated 
that he had these episodes of pain three to four times a 
year, which would last for four to six weeks.  X-rays of the 
lumbar spine were normal.  A January 1998 record from a 
private chiropractor reflects that the veteran had a history 
of low back pain with leg pain and numbness, which was 
possibly caused by yard work, and that the injury or illness 
was in March 1997.

The veteran underwent a VA general medical examination in 
April 1998.  He reported that in January and February 1991, 
he first began experiencing migratory joint pains, to include 
fleeting pains in his left hip, right knee and lower back.  
Following a physical examination, the examiner opined that 
the veteran had an unexplained and undiagnosed medical 
illness as a result of service in Southwest Asia with 
manifestations of joint pain, including shoulder pain, hip 
pain, knee pain, back pain, and leg pain.  In a May 1998 
addendum, the examiner noted that the pain was mostly in the 
veteran's back.  VA X-rays of the lumbar spine taken in May 
1998 showed minimal degenerative joint disease.

The veteran was afforded a VA examination in March 1999.  He 
denied any injury to his back but complained of some lumbar 
pain and discomfort since 1990, which had gradually increased 
over time.  Following a physical examination, the diagnoses 
included hypertrophic spurring of the lumbar spine. 

In August 1999, the veteran reported that he developed low 
back pain sometime in 1990 while in Saudi Arabia carrying 
heavy backpacks and lifting them on a frequent basis.  He 
stated that since that time, he continued to have persistent 
symptomatology relating to the low back with some increase 
two years ago and a further increase two months ago.  X-rays 
of the lumbar spine revealed a suggestion of L5 spondylolysis 
and a decrease in L5-S1 disc height.  A magnetic resonating 
imaging (MRI) scan of the lumbar spine revealed L5 
spondylolysis, degenerative disc desiccation at L5-S1, and an 
apparent bilateral foraminal stenosis of L5.  The diagnosis 
was chronic L5 spondylolysis with a history of low back pain.

The veteran underwent a VA examination in August 2000.  He 
reported that while serving in Saudi Arabia in 1990 and 1991, 
he had to carry heavy equipment, which caused low back pain.  
He stated that he continued to have low back pain since that 
episode.  Following a physical examination, the assessments 
included low back pain secondary to spondylolysis of the 
lumbar spine.  The examiner indicated that the pain in the 
lower extremities was likely secondary to radiculopathy of 
both lower extremities resulting from the spondylosis.  

In January 2002, the veteran reported to a private doctor 
that he injured his back in 1990 during the Persian Gulf War 
and had developed low back pain, which he felt was related to 
carrying a heavy backpack and doing a lot of bending and 
lifting.  The impressions were chronic low back pain with 
intermittent sciatica and bilateral spondylolysis of L5 
without evidence of spondylolisthesis.

An August 2002 MRI scan revealed a L5-S1 grade 1 
spondylolisthesis due to nondisplaced L5 pars defects and L4-
L5 degenerative facet joint hypertrophy, a mild L5-S1 disk 
bulge and bilateral neural foraminal stenosis.  

In October 2002, the veteran underwent lumbar spine surgery.  
The post-operative diagnoses were L5 spondylosis and L5-S1 
degenerative joint disease and instability.

In a December 2003 statement, the veteran's treating private 
doctor indicated that the veteran developed low back pain 
sometime in 1990 when he was overseas in Saudi Arabia 
carrying heavy backpacks and lifting them on a frequent 
basis.  The doctor stated that since that time, the veteran 
continued to have persistent low back pain with increasing 
symptoms starting in 1997, which reached the point where he 
had a marked amount of low back pain with radiation of pain 
into the right buttock, thigh, and calf area.  The doctor 
noted that in approximately August 1999, he developed left 
leg symptomatology and had a MRI, which showed a L5 
spondylolysis, degenerative disc desiccation of L5-S1, and an 
apparent bilateral foraminal stenosis of L5-S1.  The doctor 
indicated that the veteran underwent a laminectomy and fusion 
of L5-S1.  The doctor felt that the veteran's symptomatology 
was the direct result of an injury that occurred while 
stationed in Saudi Arabia during the Persian Gulf War and 
that his residual disability was the direct result of his 
injury.

In December 2003, the veteran asserted his lumbar spine 
disorder was the result of combat service.  He submitted 
performance evaluations showing that he had 84 days of combat 
during the Persian Gulf War.  These evaluations show that he 
was in Saudi Arabia from early December 1990 to early May 
1991.  

At an April 2004 hearing held at the RO before a Decision 
Review Officer, the veteran testified that he injured his 
back in either December 1990 or January 1991.  He stated that 
he did not seek any treatment for his back injury while he 
was in Saudi Arabia.


 
2.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2003).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  In the first step of the analysis, the 
VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Collette, 82 F.3d at 
393.  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  Id.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  Id. at 394.  In the second step, the VA 
must then determine if the proffered evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, again without weighing the veteran's evidence with 
contrary evidence.  Id. at 393.  If these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  Id.  At this point a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Id.  It is in the third step under 
Collette, that the VA is to weigh evidence contrary to that 
which established the presumption of service connection.  Id. 
at 394.  If the VA meets its burden of presenting "clear and 
convincing evidence to the contrary," the presumption of 
service connection is then rebutted.  Id. at 393.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated in service.  It does not apply to the questions 
of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza, 7 Vet. 
App. at 507.  38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current conditions and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

3.  Analysis

The veteran's performance evaluations reflect that he was in 
combat during the Persian Gulf War.  He asserted that his low 
back pain began during combat service.  Even though the 
veteran has repeatedly stated that he injured his low back 
carrying and lifting backpacks in 1990, he testified at the 
April 2004 that he may have injured his back in January 1991.  
The veteran arrived in Saudi Arabia in December 1990, but 
combat operations against Iraq did not start until January 
1991.  Giving the veteran the benefit of the doubt, the Board 
finds that his assertion of a back injury during combat 
service is satisfactory evidence of the incurrence of the 
back injury even though there is no official record of such 
incurrence and that his assertion is consistent with the 
circumstances, conditions and hardships of the veteran's 
combat service.  38 U.S.C.A. § 1154(b).  Even though the 
veteran denied having or having had recurrent back pain and a 
backache on the October 1993 and March 1994 physical 
examinations, such evidence is not clear and convincing 
evidence to the contrary to rebut the presumption that the 
alleged back injury was incurred in service.  See Collette, 
82 F.3d. at 393-94.  Therefore, the Board concludes that the 
veteran had an in-service low back injury carrying and 
lifting backpacks during combat service while in serving in 
Saudi Arabia during the Persian Gulf War.

In the December 2003 statement, the veteran's treating doctor 
opined that his current disability, residuals of a 
laminectomy and fusion of L5-S1, is related to the in-service 
low back injury during combat service.  There is no medical 
evidence of record to directly refute the professional 
medical opinion of the doctor, and there are no prevailing 
reasons to doubt the credibility or probative value of the 
doctor's statement supporting the claim for a lumbar spine 
disorder.  Accordingly, service connection is warranted for 
residuals of a laminectomy and fusion of L5-S1.


B.  Service Connection for a Psychiatric Disorder

1.  Factual Background

The veteran received treatment from VA in early 2003 for a 
psychiatric disorder.  In January 2003, the veteran reported 
to his primary care doctor that he had pain over the last few 
weeks in the lumbosacral spine, knees, feet and shoulders.  
The assessments included a new onset of depression.  Also, in 
January 2003, the veteran was referred for a psychiatric 
consult by an advanced registered nurse practitioner (ARNP).  
The ARNP discussed the case with a VA psychiatrist.  At the 
consult, it was noted the veteran reported being depressed 
secondary to chronic pain.  A history of back and knee pain 
was noted.  Following a mental status examination, the 
impression was a mood disorder secondary to chronic pain.  In 
February 2003, he complained of depression that was mainly 
secondary to his frustration with VA.  It was noted that he 
had been seen in the triage area for depression secondary to 
chronic pain.  He indicated that his depression was currently 
not associated with pain because he kept himself medicated.  
The Axis I diagnosis following a mental status evaluation was 
mood disorder not otherwise specified, and there was no Axis 
II diagnosis.  The Axis III diagnoses were status post back 
surgery and arthritis, and the Axis IV diagnoses were 
moderate pain in the joints and an inability to work.  In May 
2003, the Axis I diagnosis was mood disorder not otherwise 
specified, and there was no Axis II diagnosis.  The Axis III 
diagnoses were status post back surgery and arthritis, and 
the Axis IV diagnoses were moderate pain in the joints and an 
inability to work.  

The veteran underwent a VA examination in July 2003 for his 
service-connected bilateral shoulder disorder.  He reported 
that he had constant pain in both shoulders.  

August 2003 private medical records reflect that the veteran 
complained of bilateral painful shoulders with impingement.  

In late 2003, the veteran continued to be treated for a mood 
disorder by a VA psychiatrist.  In August 2003, he reported 
that pain definitely had a role in increasing his depression.  
The Axis I diagnosis was mood disorder not otherwise 
specified, and there was no Axis II diagnosis.  The Axis III 
diagnoses were status post back surgery and arthritis, and 
the Axis IV diagnoses were moderate pain in the joints and an 
inability to work.  In October 2003, he complained of pain in 
back, shoulders, hips and knees.  The assessments included 
chronic pain and depression.  In November 2003, it was noted 
that the veteran appeared to be in pain.  He reported that 
his pain interfered with his sleep.  The Axis I diagnosis was 
mood disorder secondary to chronic pain, and there was no 
Axis II diagnosis.  The Axis III diagnoses were status post 
back surgery and arthritis, and the Axis IV diagnoses were 
moderate pain in the joints and an inability to work.

VA medical records reflect that in March 2004, he reported to 
his treating psychiatrist that he had to wear a coat for one 
of his shoulders.  He stated that hydrocodone masked the 
pain, but that it did not eliminate the pain.  He noted that 
one day he forgot to take his pill and that he was in a lot 
of pain.  A mental status evaluation reflected that he 
appeared to be in pain.  He reported that his shoulder pain 
woke him up three to four times a night.  The Axis I 
diagnosis was mood disorder secondary to chronic pain, and 
there was no Axis II diagnosis.  The Axis III diagnoses were 
status post back surgery and arthritis, and the Axis IV 
diagnoses were moderate pain in the joints and an inability 
to work.  

At the April 2004 hearing at the RO before a Decision Review 
Officer, the veteran testified that he had ongoing depressive 
symptoms.

Service connection was established for left and right 
shoulder disorders.  The Board has now granted service 
connection for a lumbar spine disability.

2.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994). In addition, 
service connection may also be granted for disability that 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In Hernandez-Toyens v. West, 11 Vet. App. 379 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV) 32 (4th ed. 1994) directs physicians, in 
providing an Axis IV assessment, to examine certain 
delineated substantive areas in order to ascertain 
etiologically significant psychosocial stressors and list 
such factors in the order of their severity.  

3.  Analysis

Although the initial impression of the veteran's VA primary 
care doctor regarding his psychiatric disorder was 
depression, a VA ARNP who did the initial psychiatric consult 
diagnosed a mood disorder secondary to chronic pain and that 
the veteran's treating VA psychiatrist diagnosed both a mood 
disorder due to chronic pain and a mood disorder not 
otherwise specified.  Accordingly, the evidence shows that 
the veteran's psychiatric disorder has been most recently 
diagnosed as a mood disorder due to chronic pain or a mood 
disorder not otherwise specified.  When the treating 
psychiatrist has diagnosed a mood disorder not otherwise 
specified, the diagnoses under Axis V were moderate pain in 
the joints and an inability to work.  Therefore, by listing 
moderate pain in the joints as part of the Axis IV assessment 
and as the first of two factors in order of severity, the 
psychiatrist made a determination that the veteran's pain in 
the joints was an etiologically significant psychosocial 
stressor contributing to the mood disorder not otherwise 
specified.  Hernandez-Toyens v. West, 11 Vet. App. at 382.  
The Board finds that the veteran's mood disorder is secondary 
to chronic pain as opposed to being a mood disorder not 
otherwise specified.  

The evidence shows that the veteran has a painful service-
connected bilateral shoulder disorder.  He is also service-
connected for a lumbar spine disability.  Therefore, the 
remaining question is whether the mood disorder is related to 
chronic pain from the shoulders or the lumbar spine.  While 
the veteran has chronic pain in other parts of his body, he 
complained of chronic pain from his shoulders specifically in 
March 2004, at which time a mood disorder secondary to 
chronic pain was diagnosed.  Although the veteran has other 
chronic pain, it is not possible to separate the pain 
resulting from the shoulders and the lumbar spine from the 
pain of the nonservice-connected disorders.  Therefore, the 
chronic pain causing the mood disorder is attributable to his 
service-connected bilateral shoulder disorder and lumbar 
spine.  In light of the above, the Board finds that secondary 
service connection is warranted for a mood disorder secondary 
to chronic pain. 

C.  Helpless Child

1.  Factual Background

A.P. was born on November [redacted], 1977; he turned eighteen on 
November [redacted], 1995.  A.P.'s certificate of baptism reflects 
that the veteran's spouse is his natural mother.   He is the 
veteran's stepson, and he is not married.  The Department of 
the Navy recognizes him as a dependent of a military retiree.  
The veteran and his stepson share the same mailing address, 
and there is no indication that he is not a member of the 
veteran's household.

A military dependent medical record dated in apparently 1988 
reflects that A..P. had had a problem with attention since 
kindergarten and that he had a short attention span but no 
behavioral problems or impulsivity.  The assessment was 
probable attention deficit disorder without hyperactivity.  

In February 1989, A..P. underwent a private psychological 
evaluation.  It was noted that A.P. had never been treated 
for attention deficit disorder.  An intelligence quotient 
(IQ) test revealed a full-scale IQ of 88, which was in the 
low/average range of intelligence.  Because academic 
achievement testing revealed that none of the scores fell a 
full standard deviation below his IQ score, he did not 
qualify for learning disability classes or special education.  
The psychologist concluded that A.P. had some degree of 
adjustment disorder with depression secondary to his feelings 
of inadequacy and dissatisfaction about his academic 
performance.

A June 1989 military dependent medical record shows that a 
child psychology section requested a consultation with 
developmental pediatrics because A.P. was having problems 
with attention span and was working exceedingly hard to 
maintain his current grade level.

In May 1999, A.P. underwent a psychological interview and 
testing.  It was noted that he was in his second year at a 
junior college and that he was experiencing difficulty in 
taking notes during class and with concentration.  It was 
indicated that he graduated from high school in 1997.  It was 
noted that he had worked as a bagger at a grocery store for 
two-and-half years and at a local theater.  It was reported 
that he was currently employed at a new position taking 
tickets at the theater.  Testing revealed that A.P. 
demonstrated difficulties in the areas of intellectual 
functioning (low average range of intelligence), language 
skills, processing skills, and some memory problems.  Scores 
indicated a possible right parietal-occipital lesion and 
right cerebral hemisphere impairment.   The Axis III 
diagnosis was central nervous system problems with learning 
disabilities.

In September 2002, A.P. underwent a psychological evaluation 
to rule out Asperger's disorder.  At the time of the 
evaluation, A.P. was working part-time as a dishwasher and 
food server.  It was indicated that he used to work full-time 
in that position, but that he found it too stressful.  It was 
reported that he also had held jobs in a movie theater and as 
a grocery store bag boy.  It was noted that the disorders 
such as attention deficit hyperactivity disorder (ADHD) and 
obsessive-compulsive disorder (OCD) are typically present 
during childhood.  The Axis I diagnoses were pervasive 
developmental disorder not otherwise specified, inattentive-
type ADHD, and OCD traits.  The psychologist and the 
psychology intern opined that it was highly unlikely that 
A.P. would ever be able to support himself financially or 
live independently.

In April 2003, A.P. underwent vocational testing, which 
revealed that he did not possess suitable aptitudes for 
success for any of the 66 work groups and that he did not 
possess the minimal aptitudes for success for any of the 66 
work groups. 

In May 2003, A.P. was laid off from his job because of a work 
force reduction resulting in his position being eliminated.

In June 2003, A.P. underwent a vocational evaluation.  He 
reported that he had previously worked as a server and 
dishwasher at a retirement community and as a bagger at a 
grocery store.  He added that his stepfather had been very 
helpful in finding those jobs for him.  Following testing, 
the assessment was that A.P. had potential for skill 
development and employment, but that given his weak attitudes 
and achievement levels, he would benefit from employment that 
is repetitive and concrete with the assistance of a job 
coach.  

In a March 2004 statement, a private psychologist noted that 
he had been treating A.P. since September 2003.  He indicated 
that he reviewed a number of prior psychological and medical 
records.  The psychologist reported that early evaluations 
conducted by A.P.'s school reflected problems with visuomotor 
skills, auditory memory, distractibility, organization and 
planning, and social competence.  He also noted the 
evaluations done in 1989, 1999, and 2002.  The psychologist 
reported that in 2002, pervasive developmental disorder not 
otherwise specified, inattentive-type ADHD, and OCD traits 
were diagnosed.  He stated that concurred with the findings 
on the early evaluations conducted by A.P.'s school and the 
evaluations done in 1989, 1999, and 2002, and in particular 
the most recent evaluation in 2002.  The psychologist stated 
that these problems have clearly impacted upon A.P.'s ability 
to function on a day-to-day basis and within a variety of 
areas of life functioning, including the ability to establish 
a social support system outside of his family, and that 
according to A.P.'s self-report and his parents' reporting, 
A.P. has been unable to maintain any type of employment.  The 
psychologist added that although A.P. was reported to have 
obtained a two-year college degree, he required three years 
in order to do so and his parents reported that they offered 
him an extensive amount of assistance.  The psychologist 
noted that A.P.'s rigidity and his obsessive-compulsive 
behaviors, which have so far been very resistant to 
treatment, including both psychological and 
psychopharmacological, greatly contributing to his 
educational and occupational problems.  

Having reviewed the aforementioned documents and in 
consideration of his history of difficulties, the 
psychologist concluded that the pervasive developmental 
disorder not otherwise specified, inattentive-type ADHD, and 
OCD traits would certainly have been present since childhood, 
despite the fact that earlier evaluators had failed to 
provide formal diagnoses.  The psychologist added that those 
problems would have accounted for A.P.'s continued failure to 
achieve a level of independent functioning and self-
sufficiency that would be expected of an individual of his 
age and that there remained doubt whether he might ever be 
able to do so.

At the April 2004 hearing, the veteran's spouse testified 
that she used to be a teacher and that she first noticed that 
A.P. was different from other children when he was four or 
five years old.  She said that he was first evaluated for an 
attention problem when he was six years old.  She indicated 
that A.P. lived with her and the veteran.  She stated that 
A.P. had never had a normal, non-sheltered job.  She noted 
that A.P. worked as a bagger for few years, starting that job 
while in high school.  She added that A.P. had also worked at 
a movie theater cleaning and taking tickets and that he had 
worked as a dishwasher.  She testified that the veteran got 
A.P. his jobs at a movie theater and as a dishwasher.

In August 2004, an administrative law judge (ALJ) of the 
Social Security Administration granted Social Security 
disability benefits for A.P.  The ALJ indicated that a review 
of A.P.'s earnings record revealed that he had earned 
sufficient quarters of coverage to remain insured through the 
date of decision.  The ALJ noted that A.P. had a high school 
education, some college, and past relevant work as a 
dishwasher, food server, grocery bagger, and ticket taker.  
The ALJ determined that A.P. had not engaged in substantially 
gainful activity since June 1, 2001, and had been disabled 
since that date.  The ALJ noted that although A.P. had worked 
since June 1, 2001, it was equally clear that said work had 
been in a highly structured, sheltered environment.  The ALJ 
found that A.P. had pervasive development disorder, ADHD, and 
OCD.  The ALJ indicated that A.P. was incapable of sustaining 
or maintaining an eight-hour workday, 40-hour workweek on a 
regular and consistent basis and that his mental impairments 
resulting in mild restrictions in activities of daily living, 
marked difficulties in maintaining social functioning, and 
moderate difficulties in maintaining concentration, 
persistence or pace.  The ALJ noted that considering A.P.'s 
significant mental limitations, he cannot perform past 
relevant work and cannot make an adjustment to any work that 
exists in significant numbers in the national economy.  The 
ALJ indicated that the evidence suggested that A.P. was not 
capable of managing his funds.
 
2.  Helpless Child
 
Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  A stepchild is a 
child for purposes of VA benefits if there is proof of birth, 
evidence of the marriage of the veteran to the natural parent 
of the child, and evidence that the child is a member of the 
veteran's household.  See 38 C.F.R. § 3.210(d).  Regulations 
state that the child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1996).  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).  In Dobson, the Court held that a person may 
qualify as a "child" under the pertinent legal framework if 
he is shown to have been permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years. Essentially, the focus of the 
analysis is on the child's condition at the time of his 
eighteenth birthday.  If the child is shown to have been 
capable of self-support at 18, the Board need go no further.  
If, however, the record reveals that he was permanently 
incapable of self-support at 18, the Board must point to 
evidence that his condition changed since that time.

The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  38 C.F.R. 
§ 3.356(b).  Rating criteria applicable to disabled veterans 
are not controlling.  Id.

Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self- 
support. Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

3.  Analysis

A.P. suffers from pervasive development disorder, ADHD, and 
OCD, which, according to the competent evidence, renders him 
totally disabled and dependent on the veteran and his spouse.  
He is unemployed and is permanently incapable of self-
support.  The record does not indicate that A.P. is married.  
There is evidence that he was born on November [redacted], 1977; that 
he is the natural child of the veteran's spouse; and that he 
is a member of the veteran's household.  In 1988, the 
assessment was probable attention deficit disorder without 
hyperactivity.  In February 1988, A.P. had an IQ of 88 and a 
psychologist concluded that A.P. had some degree of 
adjustment disorder with depression secondary to his feelings 
of inadequacy and dissatisfaction about his academic 
performance.  A June 1989 military dependent medical record 
shows that a child psychology section requested a 
consultation with developmental pediatrics because A.P. was 
having problems with attention span and was working 
exceedingly hard to maintain his current grade level.  The 
September 2002 psychological evaluation reflects that AHDH 
and OCD are typically present during childhood.  A.P.'s 
treating psychologist stated in March 2004 that A.P.'s 
pervasive developmental disorder not otherwise specified, 
inattentive-type ADHD, and OCD traits were present since 
childhood.  The Board finds that A.P. had the above-mentioned 
disorders prior to his eighteenth birthday.  Accordingly, the 
question before the Board is whether these disorders were so 
severe prior to his eighteenth birthday as to render him 
permanently incapable of self-support prior to attaining the 
age of 18 years, which was on November [redacted], 1995.

The record demonstrates that A.P. prior to his eighteen 
birthday was incapable of self-support.  There is no evidence 
that A.P. was capable of earning a sufficient income for his 
reasonable support prior to his eighteenth birthday.  
Although A.P. did complete high school and has an associate 
degree, which took three years to complete instead of the 
normal two years, a school setting is not a work or work-like 
setting.  There is no indication that any of his past jobs 
were full-time except for his job as a dishwasher and food 
server, a job at which he had to stop working full-time 
because it was too stressful.  A.P.'s mother testified that 
he had never had a normal, non-sheltered job.  There is no 
evidence that any of his jobs ever provided him with 
sufficient income for his reasonable support.  The mere fact 
that he had enough quarters to qualify for Social Security 
disability benefits does not mean he earned enough in any 
given quarter to provide himself with sufficient income for 
his reasonable support.  

In any event, employment, such as his full-time work as a 
dishwasher and food server, which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  In light of the short period 
of full-time employment, the Board notes that there is also 
no evidence that there has been intervening diseases or 
injuries that are major factors in rendering A.P. currently 
incapable of self-support.   

The veteran's spouse testified that the veteran found jobs 
for A.P.  The SSA ALJ noted that although A.P. had worked 
since June 1, 2001, it was equally clear that said work had 
been in a highly structured, sheltered environment.  This 
raises the matter of whether A.P.'s jobs were employment 
afforded solely upon sympathetic considerations and which 
involved no substantial rendition of services.  The Board 
also finds that the daily activities of A.P. in the home and 
community at the time of his eighteenth birthday were not 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of A.P. which would 
have provided him sufficient income for reasonable support.

The Board finds that the medical evidence, coupled with the 
lay testimony, is sufficient for findings that A.P., the 
stepson of the veteran, is not married, is a member of the 
veteran's household, and has psychiatric disorders that were 
so severe prior to his eighteenth birthday as to have 
rendered him permanently incapable of self-support prior to 
that birthday.  See 38 C.F.R. §§ 3.210, 3.356.  Thus, A.P. 
may be recognized as the veteran's "child" for VA purposes.  
38 U.S.C.A. § 104(4); 38 C.F.R. §§ 3.57; 3.356.



D.  VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Service connection for residuals of a laminectomy and fusion 
of L5-S1 is granted.

Service connection for mood disorder secondary to chronic 
pain is granted.

The claim of permanent incapacity for self-support for A.P. 
prior to attaining the age of eighteen is granted.


REMAND

The veteran's last VA examination for an undiagnosed illness 
manifested by nausea and an undiagnosed illness manifested by 
memory loss, fatigue and sleep disturbance was in August 
2000.  In his May 2002 notice of disagreement, he alleged 
that these conditions had worsened in the past year.  In a 
January 2003 VA Form 9, he reiterated that his nausea had 
worsened.  Therefore, new examinations are necessary.  See 
38 C.F.R. § 3.159.  

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's undiagnosed illness manifested 
by nausea.  All indicated tests should be 
completed.  The claims folder should be 
made available to the examiner for 
review.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's undiagnosed illness manifested 
by memory loss, fatigue and sleep 
disturbance.  All indicated tests should 
be completed.  The claims folder should 
be made available to the examiner for 
review.  The examiner should note whether 
chronic fatigue syndrome is the proper 
diagnosis for the symptoms of memory 
loss, fatigue and sleep disturbance.  The 
examiner should provide a complete 
rationale for all expressed opinions and 
conclusions.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



